department of the treasury internal_revenue_service washington d c date mar contact person significant index nuimber ‘contact number ope ed t legend y o n o x dear sir or madam this is in reply to your ruling_request of date requesting that your proposed grant will be a qualifying_distribution under sec_4942 a of the internal_revenue_code f your organization is exempt from federal_income_tax under sec_501 c of the code and is a private_foundation under sec_509 of the code c is exempt from federal_income_tax under sec_501 of the code is not a private_foundation under sec_509 of the code and is not controlled by f or any substantial_contributor to f f will put x dollars of its funds into an escrow account with a bank as the escrow agent under the terms of the escrow agreement the grant funds in the escrow will be released to the publicly supported charity c specifically chosen by f if within two years c raises a particular sum of money for itself through its own fundraising if c does not raise this required challenge grant sum f's grant funds in the escrow account will be paid to another public charity to be selected by f prior to expiration of the time period of the escrow for the challenge grant the escrow agreement requires that all of its funds and any income therefrom will never revert back to f the income from the escrow account will be payable to c such income can also be counted in c's fundraising goal for this challenge grant the terms of the escrow agreement are reflected in similar grant agreement between f and c f specifies and charity c agrees that c must use the grant funds as an endowment for c in which only the income on the funds and not the principal may be expended by c a qualifying f's grant also requires that any charity receiving any funds from the escrow account must meet the sec_4942 and sec_4942 a ii of the code in that the grantee must not be an organization controlled by f or any of f's disqualified persons under sec_4946 of the code and the grantee must not be a private_foundation under sec_509 of the code unless the grantee is also an operating_foundation under sec_4942 of the code distribution_requirements for the ‘grantee under sec_501 of the code provides for the exemption from federal_income_tax of nonprofit_organizations organized and operated exclusively for charitable and or the other exempt purposes stated in that section sec_509 a of the code describes certain organizations exempt from federal_income_tax under sec_501 of the code that are private_foundations subject_to the private_foundation provisions of chapter of the code sec_509 sec_509 a and a of the code describe organizations exempt from federal_income_tax under sec_501 of the code that are not private_foundations sec_4942 of the code imposes excise_tax on any private_foundation that does not make qualifying distributions of its annual distributable_amount for exempt purposes including reasonable sec_4942 g a of the code provides that in general a qualifying_distribution is any amount to accomplish one or more of the purposes described in sec_170 of the code which includes charitable purposes that section further provides that a private_foundation does not make any qualifying_distribution under sec_4942 of the code where the distribution is a contribution to i an organization controlled by the grantor foundation or by one or more of the grantor's disqualified persons or ii any private_foundation that is not also an operating_foundation under sec_4942 j of the code necessary administrative expenses paid and sec_53_4942_a_-3 b of the foundation and similar excise_taxes regulations provides that a grant by a private_foundation will be a qualifying_distribution under sec_4942 of the code if the grant is its income set-aside by the grantor private_foundation for no more than five years as part of the grantor’s matching grant for a grantee public charity sec_4942 of the code provides that an amount of income that is set_aside for a specific project within one or more purposes of sec_170 b of the code may be treated as a qualifying_distribution if the amount meets the set-aside_requirements of sec_4942 b of the code 26f sec_4942 of the code provides in pertinent part that an amount set_aside for a specific project may be treated as a qualifying_distribution if at the time of the set-aside the private_foundation establishes to the satisfaction of the secretary that the amount set_aside will be paid for the specific project within five years and that the suitability test for a set-aside under sec_4942 b i of the code is met sec_4942 of the code provides a suitability test in which the private_foundation at the time of the set-aside must establish to the satisfaction of the secretary that the specific project is one that can better be accomplished by the set-aside of income rather than by the immediate payment of funds sec_53_4942_a_-3 b of the regulations provides that the amounts of income set_aside for a specific project for one or more of the purposes in sec_170 c or c b of the code may be treated as qualifying distributions for the tax_year s in which such amounts are set_aside but not in the tax_year in which actually paid if the requirements of sec_4942 i of the code are met the foundation establishes to the satisfaction of the commissioner that the amount set_aside will be paid for the specific project within months after it is set_aside and the set-aside otherwise meets the suitability test of sec_53_4942_a_-3 of the regulations sec_53_4942_a_-3 of the regulations provides that its suitability test for a set- aside is met if the foundation establishes that the specific project is one in which relatively long-term grants or expenditures must be made this regulation allows as a suitable specific project a set-aside of income by a foundation where grants are made as part of a matching-grant program sec_53_4942_a_-3 i of the regulations provides that a private_foundation must obtain internal_revenue_service approval of its set-aside of income under the suitability test by applying before the end of the tax_year in which the amount is set_aside sec_4945 of the code imposes excise_tax on any amount_paid or incurred by a private_foundation that constitutes a taxable_expenditure under sec_4945 of the code or incurred by sec_4945 of the code provides that a taxable_expenditure means any amount_paid an organization unless such organization is described in sec_509 a or a or is an exempt_operating_foundation under d or b the grantor private_foundation exercises expenditure_responsibility with respect or such grant in accordance with sec_4945 of the code a private_foundation as a grant to sec_4945 of the code on expenditure_responsibility requires that the grantor private_foundation must obtain reports from the grantee as to the grantee's uses of the grant ‘ - in the case of sec_53_4945-5 of the regulations provides that a grant described in sec_4945 d of the code the granting private_foundation must require reports on the use of the funds compliance with the terms of the grant and the progress made by the grantee toward achieving the purposes for which the grant was made the grantee must make its reports as of the end of its annual_accounting_period within which the grant or any portion thereof is received and as of all such subsequent periods until the grant funds are expended in full or the grant is otherwise terminated such reports shall be furnished to the grantor within a reasonable period of time after the close of the annual_accounting_period of the grantee for which such reports are made within a reasonable period of time after the close of its annual_accounting_period during which the use of the grant funds is completed the grantee must make a final report with respect to all expenditures made for such grant funds including salaries travel and supplies and indicating the progress made toward the goals of the grant the grantor need not conduct any independent verification of such reports unless it has reason to doubt their accuracy or reliability you have timely sought approval of your set-aside of income in advance of the time when the amounts of income are to be set_aside as required by sec_4942 b i of the code and sec_53_4942_a_-3 i of the regulations your set-aside for charitable purposes of required g a of the code and sec_53_4942_a_-3 of the regulations this challenge grant will of a specific project within the sec_170 be the section code for by as you represent that your amounts of income to be set_aside for this specific challenge grant project will be paid out for this project within no more than months from the time when the first amount is set_aside as required by sec_4942 of the code and sec_53_4942_a_-3 of the regulations your project is better accomplished by this set-aside of income rather than by immediate payment under the suitability test of sec_4942 b i of the code and sec_53_4942_a_-3 of the regulations because this challenge grant is a matching grant allowed as a suitable specific project for the set-aside of income thus your specific project of providing funds for this challenge grant meets the requirements for a set-aside of income under the suitability test of sec_4942 of the code and sec_53_4942_a_-3 of the regulations your foundation f will pay the amount of x dollars to the bank escrow account which will be for no longer than a two year period this payméfit by f is an amount set_aside by f for a charitable purpose f's payment constitutes challenge or matching grant which will later be actually paid to either the primary donee c or if the matching funds are not raised by c then to an alternative public charity either of which will satisfy the requirements for a qualifying_distribution grantee under sec_4942 of the code accordingly we rule that f's payment of x dollars into the bank escrow account will be a set_aside for a grant to publicly supported exempt charity c or another alternative publicly supported exempt charity and will be a qualifying_distribution by f under sec_4942 g a of the code in f's tax_year in which f sets aside such grant amount into the bank escrow account because f's grant is paid to the bank escrow account f's payment to the bank is described in sec_4945 of the code and thus f must exercise expenditure_responsibility under sec_4945 of the code with respect to its grant sec_53_4942_a_-3 of the regulations provides that any set-aside approved by the internal_revenue_service must be evidenced by the entry of a dollar amount in your books_and_records as a pledge or obligation to be paid at a future date or dates further the amount of the set-aside must be taken into account in determining your minimum_investment_return see sec_53_4942_a_-2 of the regulations and any income attributable to a set-aside must be taken into account in computing your adjusted_net_income see sec_53_4942_a_-2 of the regulations also the income attributable to this set-aside will be a qualifying_distribution in the tax_year when it is paid from the escrow to the qualified charitable_organization under sec_4942 of the code because this in your permanent records and include a copy in your private foundation's annua return on form_990-pf letter could help to resolve any questions please keep it this ruling letter is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely garland a carter manager exempt_organizations technical group
